Appeal by the plaintiff from stated portions of an order of the Supreme Court, Nassau County (DeMaro, J.), entered June 11, 1996, upon a decision of the same court (McCabe, J.), dated December 11, 1995.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs, for reasons stated by Justice McCabe at the Supreme Court in his memorandum decision dated December 11, 1995 (see also, Moricky v Beth Israel Med. Ctr., 198 AD2d 33; Spinosa v Weinstein, 168 AD2d 32, 41; Murriello v Crapotta, 51 AD2d 381).
Thompson, J. P., Joy, Florio and Luciano, JJ., concur.